Name: Commission Delegated Regulation (EU) 2018/236 of 20 December 2017 correcting the Estonian language version of Delegated Regulation (EU) 2017/654 supplementing Regulation (EU) 2016/1628 of the European Parliament and of the Council with regard to technical and general requirements relating to emission limits and type-approval for internal combustion engines for non-road mobile machinery
 Type: Delegated Regulation
 Subject Matter: technology and technical regulations;  deterioration of the environment;  environmental policy;  mechanical engineering;  organisation of transport
 Date Published: nan

 22.2.2018 EN Official Journal of the European Union L 50/1 COMMISSION DELEGATED REGULATION (EU) 2018/236 of 20 December 2017 correcting the Estonian language version of Delegated Regulation (EU) 2017/654 supplementing Regulation (EU) 2016/1628 of the European Parliament and of the Council with regard to technical and general requirements relating to emission limits and type-approval for internal combustion engines for non-road mobile machinery THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1628 of the European Parliament and of the Council of 14 September 2016 on requirements relating to gaseous and particulate pollutant emission limits and type-approval for internal combustion engines for non-road mobile machinery, amending Regulations (EU) No 1024/2012 and (EU) No 167/2013, and amending and repealing Directive 97/68/EC (1), and in particular Article 24(11), Article 25(4)(a), (b) and (c), Article 26(6), Article 34(9), Article 42(4), Article 43(5) and Article 48 thereof, Whereas: (1) The Estonian language version of Commission Delegated Regulation (EU) 2017/654 (2) contains several errors in Annexes I to VI that render those Annexes illegible. (2) The Estonian language version of Delegated Regulation (EU) 2017/654 should therefore be corrected accordingly. The other language versions are not affected, HAS ADOPTED THIS REGULATION: Article 1 (does not concern the English language) Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 252, 16.9.2016, p. 53. (2) Commission Delegated Regulation (EU) 2017/654 of 19 December 2016 supplementing Regulation (EU) 2016/1628 of the European Parliament and of the Council with regard to technical and general requirements relating to emission limits and type-approval for internal combustion engines for non-road mobile machinery (OJ L 102, 13.4.2017, p. 1). ANNEX (does not concern the English language)